PER CURIAM.
*250Angel Padilla-Padial appeals the trial court's order revoking his probation and sentencing him to prison. We affirm but remand for entry of a written order consistent with the trial court's oral pronouncement, finding that Padilla-Padial qualified as a violent felony offender of special concern and his release posed a danger to the community pursuant to section 948.06(8)(e), Florida Statutes (2016). See Wells v. State, 243 So.3d 446 (Fla. 5th DCA 2018).
AFFIRMED and REMANDED WITH INSTRUCTIONS.
ORFINGER, COHEN and EDWARDS, JJ., concur.